ITEMID: 001-105768
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF STREHAR v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
JUDGES: Angelika Nußberger;Ganna Yudkivska
TEXT: 5. The applicant was born in 1943 and lives in Polskava.
6. On 5 September 1997 the applicant instituted civil proceedings before the Slovenska Bistrica Local Court seeking annulment of a purchase contract.
7. On 6 July 1999 the first-instance court annulled the contract. An appeal was lodged.
8. On 24 October 2000 the Maribor Higher Court upheld the appeal and remitted the case for re-examination.
9. Between 12 July 2006 and 15 February 2007 three hearings were held.
10. On 27 February 2007 the applicant withdrew the claim and a decision on termination of proceedings was issued on 21 March 2007.
11. A description of relevant domestic law can be found in the Nezirović v. Slovenia decision (no. 16400/06, 25 November 2008, §§ 1320).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
